DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.
 
Drawings
The drawings were received on February 2, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
	The 35 U.S.C. § 112(b) rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2014/144219) listed in the Information Disclosure Statement filed June 24, 2019, in view of Berdondini (EP 1278064), Schulz (DE 10254158), and Eberle (US 2011/0269172).
Regarding claim 1, Kim discloses a device for analysis of cells (abstract), said device comprising: 
a substrate (Figs. 18 and 21, “glass slide”)
	a dielectric layer (paragraph [0073])
	a microelectrode array layer (Fig. 18g, Fig. 21c, or Fig. 21e) formed above the dielectric layer (paragraph [0073]), said microelectrode array layer (Fig. 18g, Fig. 21c, or Fig. 21e) comprising a plurality of individual electrodes (paragraph [0008]) formed of electrode material (paragraphs [0011] and [00246]), wherein each electrode (Fig. 18g, Fig. 21c, or Fig. 21e) is connected through a via (Fig. 18e) in the dielectric layer (paragraph [0073]); and
	a plurality of longitudinal trenches (Fig. 18b “nanogrooves”) in the dielectric layer (paragraph [0073]) and the microelectrode array layer (Fig. 18g, Fig. 21c, or Fig. 21e).
	wherein the plurality of longitudinal trenches (Fig. 18b “nanogrooves”) are spaced by a plurality of ridges (paragraph [0005] or Fig. 18b),
	wherein each trench (Fig. 18b “nanogrooves”) of the plurality of trenches (Fig. 18b “nanogrooves”) is defined between adjacent spaced ridges (paragraph [0005] or Fig. 18b) of the plurality of ridges (paragraph [0005] or Fig. 18b) that form a top-most surface of the dielectric layer (paragraph [0073] or Fig. 18b),
	wherein each trench (Fig. 18b “nanogrooves”) has walls extending longitudinally (Fig. 22 or paragraph [0059]) in a direction from the adjacent spaced ridges (paragraph [0005] or Fig. 18b) towards a bottom-most surface of the dielectric layer (paragraph [0073] or Fig. 18b) to a trench bottom (paragraph [0073] or Fig. 18b).
Regarding the limitation “for stimulating cell growth on a surface of the device” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Kim does not disclose:
an integrated circuit arrangement;
wherein the microelectrode array layer is arranged as electrode material disposed only on the ridges; and, 
wherein electrode material in an individual electrode on adjacent ridges is electrically connected across the trenches by a connecting member extending in a direction perpendicular to the longitudinal trenches.
	As to 1) of claim 1, Berdondini discloses an integrated circuit arrangement (Figs. 1-3, element 3) and that each electrode (Figs. 1-3, element 2) is connected to the integrated circuit arrangement (Figs. 1-3).
	In the analogous art of microelectrode arrangements, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Kim with the integrated circuit of Berdondini in order to reduce environmental noise and have a higher signal to noise ratio (paragraph [0020]).
	Regarding the limitation “an integrated circuit arrangement on a substrate”, it would have been obvious to one skilled in the art before the effective filing date to modify the substrate of Kim with the integrated circuit arrangement of Berdondini in order to have a rigid backing for the integrated circuit.
	Regarding the limitation “a dielectric layer formed above the integrated circuit arrangement”, it would have been obvious to one skilled in the art before the effective filing date to modify the dielectric layer of Kim with the integrated circuit of Berdondini in order to insulate some portions of the integrated circuit from electrical signals emanating from above the dielectric.
As to 2) of claim 1, Schulz discloses that the microelectrode array layer (Fig. 2, “drain”) is arranged only on the ridges (Fig. 2, the tops of individual column-like structures; and see paragraphs [0036]-[0037] on “vertical transistors”).
In the analogous art of sensor systems for electrical signals of biological cells, it would have been obvious to one skilled in the art before the effective filing date to modify the microelectrode layer of Kim with the ridges that include a microelectrode array layer of Schulz in order to have capacitive coupling between the sensors and the cell membrane (Schulz paragraphs [0003]-[0004]) for each individual sensor on a ridge.
As to 3) of claim 1, Eberle discloses wherein electrode material (implicit to an electrode, or in claim 6) in an individual electrode (paragraph [0070]) on adjacent ridges (Fig. 2) is connected across the trenches (see above) by a connecting member (paragraph [0069], “second bars”) extending in a direction perpendicular (paragraph [0069]) to the longitudinal trenches (see above).
Regarding the phrase is “electrically connected across the trenches” Eberle discloses using an electrode with a diameter size of 10-50 microns (paragraph [0070]) and a grid field of about 10-50 microns (paragraph [0070]). It would be implicitly possible to use an electrode with a large diameter size (e.g. 50 microns) to span across the ridges separated apart at a smaller width (e.g. 10 microns).
In the analogous art of micro-electrode grid arrays, it would have been obvious to one skilled in the art before the effective filing date to modify Kim’s electrode trenches to accommodate perpendicular electrical connections across the trenches as in Eberle in order to create larger area electrodes for stimulating or monitoring tissue slices or cell culture (Eberle, paragraph [0012]).
Regarding claim 2, Kim discloses that an individual electrode (Fig. 18g or Fig. 21c, left or right electrode) in the microelectrode layer (Fig. 18g or Fig. 21c) forms an electrode area (Fig. 18g or Fig. 21c, left or right electrode), wherein the electrode material (paragraph [0029]) in the electrode area (Fig. 18g or Fig. 21c, left or right electrode) forms a coherent structure (Fig. 21c, left or right electrode).
	Regarding claim 3, Kim discloses that the via (Fig. 18e, or paragraph [00198], numbered paragraphs 15 and 17) for connecting the electrode (Fig. 18g, Fig. 21c, or Fig. 21e) is formed in the electrode area (Fig. 18g or Fig. 21c).
	Kim does not disclose connecting the electrode to the integrated circuit arrangement. 
	Berdondini discloses an integrated circuit arrangement (Figs. 1-3, element 3) and connecting the electrode (Figs. 1-3, element 2) to the integrated circuit arrangement (Figs. 1-3).
In the analogous art of microelectrode arrangements, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Kim with the integrated circuit of Berdondini in order to reduce environmental noise and have a higher signal to noise ratio (paragraph [0020]).
	Regarding claim 4, Kim discloses that one via (Fig. 18e, or paragraph [00198], numbered paragraphs 15 and 17) for connecting the electrode (Fig. 18g, Fig. 21c, or Fig. 21e) is formed in the electrode area (Fig. 18g or Fig. 21c).
	Kim does not disclose wherein two vias for connecting the electrode to the integrated circuit arrangement are formed in the electrode area.
	Berdondini discloses an integrated circuit arrangement (Figs. 1-3, element 3) and connecting the electrode (Figs. 1-3, element 2) to the integrated circuit arrangement (Figs. 1-3, element 3).
In the analogous art of microelectrode arrangements, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Kim with the integrated circuit of Berdondini in order to reduce environmental noise and have a higher signal to noise ratio (paragraph [0020]).
Regarding the limitation “two vias”, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).	
	Regarding claim 5, Kim discloses that a longitudinal trench (Fig. 18b “nanogrooves”) of the plurality of longitudinal trenches (Fig. 18b “nanogrooves”) is arranged to extend into the electrode area (Fig. 18g or Fig. 21c).
	Regarding claim 6, Kim discloses that a groove (paragraph [00198], numbered paragraph 6, “a portion that is discontinuous”) extending in a common direction with a longitudinal trench (Fig. 18b “nanogrooves”) of the plurality of longitudinal trenches (Fig. 18b “nanogrooves”) is arranged within the electrode area (Fig. 18g or Fig. 21c and paragraph [00198], numbered paragraph 1).
	Regarding claim 7, Kim discloses that a longitudinal trench (Fig. 18b “nanogrooves”) of the plurality of longitudinal trenches (Fig. 18b “nanogrooves”) extends across an entire area of the microelectrode array layer (paragraphs [0040] and [00218], and Figs. 3b and 25d).
	Assuming arguendo, that Kim does not disclose this limitation, it would have been obvious to one skilled in the art before the effective filing date to modify the size and shape of the area covered by the longitudinal trenches to extend across the entire area of the microelectrode array layer in order to grow cells under the same mechanically grooved environment.
	Regarding claim 8, Kim discloses wherein the device (see rejection of instant claim 1) further comprises stop areas (Fig. 25b, places between electrodes, where no electrode exists, see Fig. 3a for what an electrode looks like), wherein no electrode material is arranged in the stop areas (Fig. 25b, places between electrodes) so as to isolate individual electrodes from each other (Fig. 25b, places between electrodes).
	Regarding the limitation, “stop areas extending perpendicular to the longitudinal trenches”, it would have been obvious to one skilled in the art before the effective filing date to modify the shape of the longitudinal ridges and trenches of Kim. Kim discloses that the electrodes (paragraph [0008]) as well as ridges and trenches (paragraph [0019]) can be of different sizes.
	Regarding claim 9, Kim discloses that the microelectrode layer (Fig. 18g, Fig. 21c, or Fig. 21e) comprises separate areas (Fig. 18g, Fig. 21c, or Fig. 21e) of electrode material (paragraph [0029]), each forming an individual electrode (Fig. 18g, Fig. 21c, or Fig. 21e).
	Regarding claim 10, Kim does not disclose that the integrated circuit arrangement is configured for local amplification of signals acquired by the plurality of individual electrodes.
Berdondini discloses that the integrated circuit arrangement (Figs. 1-3, element 3) is configured for local amplification (Fig. 3, element 31) of signals acquired by the plurality of electrodes (Figs. 1-3, element 2).
In the analogous art of microelectrode arrangements, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Kim with the integrated circuit of Berdondini in order to reduce environmental noise and have a higher signal to noise ratio (paragraph [0020]).
	Regarding claim 11, Kim discloses a plurality of pads (Fig. 21a, Fig. 21e, or Fig. 26b “Pad” and paragraph [0011]) extending through the dielectric layer (Figs. 21b, 21c, and 21e), and external circuitry (paragraph [0011]).
	Kim does not disclose connecting the integrated circuit arrangement to external circuitry.
Berdondini discloses connecting the integrated circuit arrangement (Figs. 1-3, element 3) to external circuitry (paragraph [0023]). 
In the analogous art of microelectrode arrangements, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Kim with the integrated circuit of Berdondini in order to reduce environmental noise and have a higher signal to noise ratio (paragraph [0020]).
	Regarding claim 12, Kim discloses that the electrodes are configured for reading out electrical signals from cells (paragraph [00238]) arranged on the surface of the device (paragraph [00238]) and/or for providing electrical stimulation to cells (claim 1) on the surface of the device (paragraph [00238]).
	In addition, regarding the limitation “the electrodes are configured for reading out electrical signals from cells arranged on the surface of the device and/or for providing electrical stimulation to cells arranged on the surface of the device” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 16, Kim discloses a microelectrode layer (Fig. 18g, Fig. 21c, or Fig. 21e) and adjacent longitudinal trenches (Fig. 18b “nanogrooves”) of the plurality of longitudinal trenches (Fig. 18b “nanogrooves”).
Arguably, Kim teaches that the microelectrode layer (Fig. 18g, Fig. 21c, or Fig. 21e) can be discontinuous (Fig. 18e) between adjacent longitudinal trenches (Fig. 18b “nanogrooves”) of the plurality of longitudinal trenches (Fig. 18b “nanogrooves”), as long as an appropriately shaped mask (Figs. 18f) is used to create the structure. Applicant is reminded that, absent persuasive evidence that the particular configuration is significant, changes in the shapes of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
However, if it is deemed that Kim does not teach this arguable limitation, Schulz discloses wherein the microelectrode layer (Fig. 2, “drain”) is discontinuous (Fig. 2, the tops of individual column-like structures).
In the analogous art of sensor systems for electrical signals of biological cells, it would have been obvious to one skilled in the art before the effective filing date to modify the microelectrode layer of Kim with the discontinuous microelectrode array layer of Schulz in order to have capacitive coupling between the sensors and the cell membrane (Schulz paragraphs [0003]-[0004]) for each individual and discontinuous sensor.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugihara (US 5,563,067) – This invention is a microelectrode array for use with cells.
Zhu (US 2009/0322309) – This invention is a microelectrode array for use with cells.

Response to Arguments
Applicant’s arguments filed on February 2, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.
	New reference Eberle discloses concepts related to the amended claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799